Simmons, C. J.
1. The court charged generally as to the impeachment of witnesses; and if more specific instructions were desired, a proper request to that effect should have been made. Downing v. Stale, 114 Ga. 30.
2. A new trial will not be granted because of newly discovered evidence, when that evidence is merely impeaching in its character.
3. The evidence amply supported the verdict, and the trial judge did not abuse his discretion in refusing a new trial.

Judgment affirmed.


All the Justices concurring.